             Case 1:18-cv-00508-RC Document 192 Filed 07/08/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 WILMER GARCIA RAMIREZ, et al.,                   )
                                                  )
                Plaintiffs,                       )
                                                  ) Civil Action No. 1:18-CV-00508-RC
        v.                                        )
                                                  )
 UNITED STATES IMMIGRATION AND                    )
 CUSTOMS ENFORCEMENT, et al.,                     )
                                                  )
                Defendants.                       )
                                                  )
                                                  )

     MOTION TO HOLD DEFENDANTS’ MOTION TO DECERTIFY THE CLASS IN
                            ABEYANCE

       On July 3, 2019, ICE informed DOJ that it had learned that there may be a discrepancy in

the statistical information which formed the basis for its Motion to Decertify the Class (ECF No.

140). Specifically, based on information that ORR reported to ICE, there may be a significant

number persons who aged-out of ORR Custody who were not reported to the ICE Juvenile and

Family Residental Management Unit on a monthly report, or via an age-out review worksheet. (It is

also possible that any un-accounted for age-outs are not class members because they do not fit the

Court’s definition of the class.) Attorneys at ICE are working to determine whether information

which was reported to this Court remains accurate or needs to be supplemented or revised, and

whether Defendants will need to submit a corrected Delaration from Chief Harper in support of

Defendants’ motion. (See ECF Nos. 140-3, 165-6.) It will take ICE some time to resolve this issue.

Accordingly, Defendants request that this Court take no action on Defendants’ Motion to Decertify

the Class at present, and instead hold that motion in abeyance until Defendants resolve the potential

discrepancy in the data. Defendants propose to provide the Court with status updates as quickly as

verifiable information becomes available (as part of the weekly reporting).
          Case 1:18-cv-00508-RC Document 192 Filed 07/08/19 Page 2 of 4



       On July 8, 2019, Defendants met and conferred with Opposing Counsel who indicated that

they oppose this motion.


DATE: July 8, 2019                            Respectfully submitted,

                                               /s/ Colin A. Kisor
                                              COLIN A. KISOR
                                              Deputy Director
                                              U.S. Department of Justice, Civil Division
                                              Office of Immigration Litigation –
                                              District Court Section
                                              P.O. Box 868, Washington, DC 20044
                                              202-514-3097
                                              colin.kisor@usdoj.gov


                                              ATTORNEY FOR DEFENDANTS




                                              2
           Case 1:18-cv-00508-RC Document 192 Filed 07/08/19 Page 3 of 4



                                 CERTIFICATE OF SERVICE
                                 Civil Action No. 1:18-00508-RC

        I HEREBY CERTIFY that on July 8, 2019, a true copy of this Joint Status Report was filed
with the Clerk of the Court using the CM/ECF system, which sent notification of such filing via e-
mail to the following counsel:

 Tia T. Trout Perez                               Ruben Loyo
 KIRKLAND & ELLIS LLP                             NATIONAL IMMIGRANT JUSTICE CENTER
 1301 Pennsylvania Ave., N.W.                     208 LaSalle St.
 Washington, D.C. 20004                           Ben Franklin Station, St. 1300
 (202) 389-5000                                   Chicago, IL 60604
 ttrout-perez@kirkland.com                        (312) 660-1312
                                                  rloyo@heartlandalliance.org
 Amanda Jacobowski
 KIRKLAND & ELLIS LLP                             Jonathan G.C. Fombonne
 300 North LaSalle                                KIRKLAND & ELLIS LLP
 Chicago, IL 60654                                609 Main Street
 (312) 862-2000                                   Houston, TX 77002
 amanda.jacobowski@kirkland.com                   (713) 836-3336
                                                  jonathan.fombonne@kirkland.com
 Katherine E.M. Goettel
 NATIONAL IMMIGRANT JUSTICE CENTER                Michael B. Slade
 208 LaSalle St.                                  KIRKLAND & ELLIS LLP
 Ben Franklin Station, St. 1300                   300 North LaSalle
 Chicago, IL 60604                                Chicago, IL 60654
 (312) 660-1335                                   (312) 862-3348
 kgoettel@heartlandalliance.org                   mslade@kirkland.com

 Stephen R. Patton                                Erin Reynolds
 KIRLAND & ELLIS LLP                              KIRKLAND & ELLIS LLP
 300 North LaSalle                                300 North LaSalle
 Chicago, IL 60654                                Chicago, IL 60654
 (312) 862-2000                                   (312) 862-2618
 stephen.patton@kirkland.com                      erin.reynolds@kirkland.com

 Gianna Borroto                                   Patrick Haney
 NATIONAL IMMIGRANT JUSTICE CENTER                KIRKLAND & ELLIS LLP
 208 LaSalle St.                                  1301 Pennsylvania Ave., N.W.
 Ben Franklin Station, St. 1300                   Washington, D.C. 20004
 Chicago, IL 60604                                (202) 389-5124
 (312) 660-1615                                   patrick.haney@kirkland.com
 gborroto@heartlandalliance.org
           Case 1:18-cv-00508-RC Document 192 Filed 07/08/19 Page 4 of 4



Orla O’Callaghan
KIRKLAND & ELLIS LLP                         Paul Quincy
609 Main Street                              KIRKLAND & ELLIS LLP
Houston, TX 77002                            1301 Pennsylvania Ave., N.W.
(713) 836-3588                               Washington, D.C. 20004
orla.ocallaghan@kirkland.com                 (202) 389-5000
                                             paul.quincy@kirkland.com
Rebecca Forrestal
KIRKLAND & ELLIS LLP
1301 Pennsylvania Ave., N.W.
Washington, D.C. 20004
(202) 389-5276
rebecca.forrestal@kirkland.com


                                              /s/ Colin A. Kisor
                                              COLIN A. KISOR




                                         2
